Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on July 27, 2021 has been entered. Claims 1 and 14 – 17 have been amended. Claim 2 has been canceled. No claims have been added. Claims 1 and 3 – 17 are still pending in this application, with claims 1 and 14 – 17 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 5, 10 – 13 and 15 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihiro (WIPO Patent Application Publication 2005-009242, IDS).

Regarding claim 1, Yoshihiro discloses an image processing apparatus (Fig. 1) comprising: 
a memory storing a program (Fig. 1, [0016], main memory 12); and 
Fig. 1, [0016], CPU 11) which, by executing the program, function as:
first obtaining means for obtaining a target image (Fig. 4, [0031], obtaining CT image of the lung field) constituted by a set of voxels arranged in a discretized manner (Fig. 9, [0039], pixel B11 and B44 are a set of voxels arranged in a discretized manner); 
setting means for setting a search area in the target image (Fig. 8, [0034], setting a search area 51 for comparing current image 1 with the past image 2); 
dividing means for dividing the search area into a plurality of partial areas on the basis of positions of the voxels of the target image (Fig. 8, [0034], dividing search area 51 into a plurality of 3x3 voxel areas; also Fig. 26, [0067 – 0068], divide into 4, 16 parts); and 
second obtaining means for obtaining, on the basis of at least one of a voxel value included in the partial area (Fig. 10, [0038], a maximum value of 3x3 voxel area of Fig. 9 is obtained) and an interpolated value obtained by interpolation of a voxel of the target image at a vertex position of the partial area obtained by the dividing means ([0068], spline-interpolate is performed in division area for each voxel including a vertex position of the partial area (e.g. B11, B44 in Fig. 9); also [0038 – 0043]), at least one of a maximum and a minimum of a voxel value and an interpolated value within the search area (Fig. 10, [0038], obtain a maximum value; [0068], obtain interpolate value).  

Fig. 4, [0031], obtaining a past image 2 as a reference image), and - 49 -10186902WOUS01wherein the setting means sets the search area on the basis of a corresponding position that is a position in the target image corresponding to a position of interest in the reference image (Fig. 8, [0034], setting a search area 51 for comparing current image 1 with the past image 2).  

Regarding claim 4 (depends on claim 3), Yoshihiro disclosed the apparatus further comprising third obtaining means for obtaining a comparison value through a comparison operation between at least one of the maximum and the minimum obtained by the second obtaining means and a voxel value at the position of interest in the reference image ([0038 – 0040], comparing whether the difference > sa1).  

Regarding claim 5 (depends on claim 4), Yoshihiro disclosed the apparatus wherein, in the comparison operation between the voxel value at the position of interest and at least one of the maximum and the minimum, the third obtaining means obtains, as the comparison value, a value having a smallest absolute value among possible values as difference values between the voxel value and the interpolated value within the search area and the voxel value at the position of interest ([0041], the smallest value is stored).  

- 51 -10186902WOUS01Regarding claim 10 (depends on claim 4), Yoshihiro disclosed the apparatus wherein, on the basis of the position of interest in the reference image and information regarding [0065, 0069], deformation), the third obtaining means obtains information regarding the corresponding position ([0046] the position; also [0105 – 0109, 0111]).  

Regarding claim 11 (depends on claim 4), Yoshihiro disclosed the apparatus further comprising fourth obtaining means for obtaining a subtraction image on the basis of the comparison value obtained by the third obtaining means ([0036, 0039, 0051, 0111]).  

Regarding claim 12 (depends on claim 4), Yoshihiro disclosed the apparatus further comprising display control means for causing a display unit to display (Fig. 1, CRT 15) a subtraction image obtained on the basis of the comparison value obtained by the third obtaining means (Fig. 31 - 32 shows subtraction/difference images).  

Regarding claim 13 (depends on claim 1), Yoshihiro disclosed the apparatus wherein the search area is a rectangular parallelepiped area parallel to image coordinate axes of the target image (Fig. 8, searching area 53 is a rectangular parallelepiped area parallel to image coordinate axes of the target image).  

Regarding claims 15 – 17, they are corresponding to claim 1, thus, they are rejected for the same reason set forth for claim 1.

Allowable Subject Matter
Claim 14 is allowed.
Claims 6 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered.

Regarding claim interpretation under 35 USC § 112(f)
	The §112(f) interpretation is not invoked after claims amendment.

Regarding rejection under 35 USC § 101
	The 101 rejection is removed because of claim(s) amendment.

Regarding rejections under 35 USC § 102
Regarding claim 1, the Applicant alleges: “

For example, amended claim 1 recites the following: 

An image processing apparatus comprising: 
a memory storing a program; and 
one or more processors which, by executing the program, function as: 
first obtaining means for obtaining a target image constituted by a set of voxels arranged in a discretized manner; 
setting means for setting a search area in the target image; 
dividing means for dividing the search area into a plurality of partial areas on the basis of positions of the voxels of the target image; and 
second obtaining means for obtaining, on the basis of at least one of a voxel value included in the partial area and an interpolated value obtained by interpolation of a voxel of the target image at a vertex position of the partial area obtained by the dividing means, at least one of a maximum and a minimum of a voxel value and an interpolated value within the search area. 

Thus, in the apparatus of claim 1, based on a voxel value of a vertex of a partial area or an interpolated value thereof, the maximum value or the minimum value is obtained. As noted in the specification, in subtraction processing between images that are considered to be obtained by converting the same signal, the difference between voxel values is preferably zero; however, the difference between the voxel values is not always zero due to a shift of discretization position with respect to the signal. Specification, paras. [0046]-[0047]. To solve this problem, theoretically, it is required to perform an infinite number of times of interpolation processing and comparison processing on the second signal. Specification, para. [0048]. When the maximum or minimum of voxel values inside-8- Application No.: 16/749,894Attorney Docket: 10186902WOUSO1a partial area is calculated, the apparatus in claim 1 makes it possible to obtain, without performing an interpolation operation, the maximum value or the minimum value while taking values that are supposed to be obtained by interpolation operation into consideration. Specification, paras. [0060]-[0061].”

Examiner’s response:
	This statement is confused for the Examiner. Claim 1 said the interpolation is performed (“an interpolated value obtained by interpolation of a voxel of the target image at a vertex position of the partial area obtained by the dividing means”. There is no words for “supposed to be obtained”). However, the above assertion said interpolation operation is not performed.

The Applicant further alleges: “

However, in contrast to claim 1, according to the provided translation, Yoshihiro teaches "(Step 90) At the pixel points (X, Y) in the past image, the direction in which the density gradient is maximum is obtained. The partial area 52 of the image 51 of FIG. 8 is enlarged to be 53. Among these, a small area 54 of, for example, a 3x3 image matrix, which is wider than the pixels of the image on the day, is taken, and the direction having the maximum density gradient is obtained among the vertical, horizontal, and diagonal directions passing through the center point of the small area 54. Here, as a small area 54, consider an area of 3 vertical pixels and 3 horizontal pixels centered on the A22 point, abs (A11-A33), abs (A21-A23), abs (A31-A13), abs (Al2-). From the maximum value of each absolute value of A32), find the maximum direction of the concentration gradient at point A22. The maximum value among the absolute values of abs (A11-A22), abs (A21-A22), abs (A12-A22), and abs (A31-A22) may be used." Yoshihiro, para. [0034]. And Yoshihiro teaches "(Step 91) Next, as shown in the example of 
Thus, Yoshihiro appears to teach calculating a concentration inclination of a 3x3 local area in a past image whose center lies at a corresponding position in a today's image, setting one search area in a direction in which the inclination is large, and acquiring the maximum pixel value in the search area. 
But Yoshino does not disclose that a search area is divided, and consequently does not disclose "dividing the search area into a plurality of partial areas," as recited by claim 1. And, because division into partial areas is not performed in Yoshino, B11 and B44 in Fig. 9 of Yoshino are merely pixels in the search area, and are therefore different from the vertex positions of the search area in claim 1.”

Examiner’s response:
The Examiner respectfully disagrees.
The Examiner considers that 3x3 voxel areas as a plurality of partial areas divided. Further Yoshihiro discloses, in Fig. 26 [0067 – 0068], the search image is divided into 4, 16 and/or 32 parts. Thus, B11 and B44 in Fig. 9 of Yoshino are considered as vertex position of the divided partial area.

The Applicant still further alleges: “

Yoshino does not disclose anything about interpolation operations (different from interpolation operations for position alignment) for solving the problem arising from a shift of discretization position. -9-Attorney Docket: 10186902WOUSO1Rather, Yoshino appears to merely teach that the maximum value inside a search area is simply obtained. Consequently, "dividing means for dividing the search area into a plurality of partial areas on the basis of positions of the voxels of the target image; and second obtaining means for obtaining, on the basis of at least one of a voxel value included in the partial area and an interpolated value obtained by interpolation of a voxel of the target image at a vertex position of the partial area obtained by the dividing means, at least one of a maximum and a minimum of a voxel value and an interpolated value within the search area," as recited by claim 1, is not anticipated by Yoshihiro.”

Examiner’s response:
Yoshino disclosed that interpolation operations is performed to obtain the displacement vector N for each pixel. Thus, Yoshino further obtains the maximum direction of the concentration gradient and maximum value for the divided 3x3 region.
	Therefore, Yoshino is still read on claim 1 (similar as to claims 15 – 17).

	Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668